El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Los demandantes obtuvieron • sentencia ,>en¡.este.-pa'sp ¡porta cantidad de cuatrocientos -dólares con intereses-’.legales ¡desde la fecha de radicación de la demanda,;-más- ciento- veinticinco dólares estipulados para, costas y: ¡honorarios-.de ábogádo. •El demandado ■ radicó dos mociones de reconsideración.- Tres días después de haberse denegado la última de i ellas,: esta corte envió el mandato a la corte de distrito. Dos meses *760más tarde. el demandado radicó su escrito de apelación y el mismo día solicitó que se ordenase la devolución del man-dato y se fijase el importe de la fianza de supersedeas.
La práctica de esta corte es no remitir el mandato hasta diez días después de haberse dictado la sentencia, y cuando se ha solicitado reconsideración, se envía tres días después de su denegación.
No conocemos estatuto o reglamento alguno aplicable a una situación como la que está envuelta en el presente caso, en el cual la petición para que se fije el importe de la fianza de supersedeas ha sido radicada después de haberse enviado el mandato a la corte de distrito.
Esta corte repetidamente ha sostenido que después que el mandato ha sido remitido a la corte inferior, pierde la jurisdicción sobre el pleito y carece de facultad para ordenar la devolución del mandato, excepto cuando la remisión de éste ha sido motivada por fraude o error. Sin embargo, en auxilio. de una apelación esta corte tiene el poder de ordenar la devolución de su mandato porque al así hacerlo en ninguna forma interviene o altera la sentencia apelada.
. ' La práctica en las cortes de distrito federales arroja luz con respecto a la mejor forma de actuar en el presente caso. La Regla 62 de las Reglas Federales de Procedimiento Civil dispone que, con las excepciones que en la misma' se especi-fica, no se ordenará la ejecución de una sentencia ni se llevará a efecto ningún procedimiento para hacerla cumplir, hasta haber ' transcurrido diez días desdé el registro de dicha sentencia. Entendemos que es la práctica de las referidas cortes, bajo la Regla 62, expedir órdenes de supersedeas aún después de haber transcurrido diez días desde el registro de lá sentencia, siempre que ésta no haya sido ejecutada. Una; vez ejecutada la sentencia, resulta inútil fijar el importe de la fianza de supersedeas-, pero si se demuestra debida-mente que la sentencia no ha sido ejecutada, nos encontra-remos entonces" exactamente en la misma situación que las *761cortes de distrito federales cuando han transcurrido los diez días desde el registro de la sentencia sin qne ésta haya sido ejecutada.
En el presente caso, han transcurrido más de dos meses desde que el mandato fue enviado a la corte inferior, y el demandado no ha probado que la sentencia no ha sido eje-cutada.
Procede denegar la petición del demandado para que se fije el importe de la fiama de supersedeas y se ordene la devolución del mandato, sin perjuicio de que pueda renovar su petición siempre que demuestre que la sentencia no ha sido todavía ejecutada.